Citation Nr: 1208527	
Decision Date: 03/06/12    Archive Date: 03/19/12

DOCKET NO.  09-26 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased rating for service-connected right knee patellofemoral pain syndrome with history of medial meniscal tear, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service in August 1978, and from July 1986 to December 1990.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin.  

In November 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified at the November 2011 Board hearing that she has pain, swelling, instability, locking up, weakness, and giving out of her right knee.  (See Board hearing transcript pages 11 - 15.)  She testified that she began physical therapy for her knee at VA Medical Center (VAMC) in October 2011.  (See Board hearing transcript page 10.)  She also testified that VA does not have records, pertaining to her knee, from her private provider, Dr. T.  (See Board hearing transcript page 7.)  The Board notes that the claims file does include treatment records from Dr. T. from December 2004 to November 2008; however, they do not reflect knee complaints.  All records pertaining to the Veteran's right knee from November 2008 to present from her private provider, and VA physical therapy records from October 2011 to present, would be useful in adjudicating the appeal. 

The Veteran underwent a VA examination in March 2008.  At that time, the examiner opined that it is less likely that current disabling right leg pain is related to the Veteran's service-connected right knee disability.  The examiner noted that the Veteran was reporting intermittent right knee pain, "which could also be referred from her right hip."  The examiner opined that "it may benefit the Veteran to have re-examination of right knee after right hip condition has been addressed given limited examination due to severe pain."  The record reflects that the Veteran had right hip surgery in June 2008.  Thus, the Veteran should be afforded another VA examination to determine the extent of the Veteran's service-connected right knee disability.   

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all medical providers (VA and private) from whom she has received right knee treatment, to include physical therapy, from November 2008 to present and to complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider identified.  After obtaining completed VA Forms 21-4142, the AOJ should attempt to obtain all identified pertinent medical records from November 2008 to present.  The RO must also attempt to obtain all pertinent VA treatment records, to include physical therapy records, from October 2011 to present. 

2.  Schedule the Veteran for a VA examination to determine the extent of her service-connected right knee patellofemoral pain syndrome with history of medial meniscal tear.  Perform all necessary diagnostic tests, and report all clinical manifestations in detail.  The claims folder must be made available to the examiner for review in conjunction with the examination.

The examiner should distinguish, if possible, the Veteran's disability symptoms related to her service-connected right knee patellofemoral pain syndrome with history of medial meniscal tear from symptoms related to her nonservice-connected osteoarthritis of the right knee and nonservice-connected right hip disability.  The examiner should consider the entire claims file, to include April 2005 VA records which reflect a clinical opinion that there is no evidence that the Veteran's service-connected right knee injury caused advanced right knee arthritis, that the Veteran had osteoarthritis and not traumatic arthritis, and that x-ray findings reflect bilateral knee disability.  The examiner should also provide an opinion as to whether the Veteran has instability of the right knee upon clinical testing, and if so, the etiology of such. 

The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect her claim, to include denial.  See 38 C.F.R. § 3.655 (2011).  

3.  Thereafter, readjudicate the issue on appeal, considering all evidence received since the June 2009 statement of the case.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant and her representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


